In an action by judgment creditors of the defendant M. & S. Bagels, Inc., in effect to declare their judgment liens to be prior and superior to the rights of the defendant Webster Bagel Co., Inc., a chattel mortgagee of said judgment debtor, with respect to the amount of a fire loss payable to the latter as the named insured under a certain fire insurance policy issued to it by the defendant insurance company, the plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered December 1, 1964 upon the decision of a Special Referee after a nonjury trial before him, which: (a) declared plaintiffs’ rights to be subject to the rights of the defendant Webster Bagel Co., Inc.; (b) declared that said defendant is entitled to the proceeds of the fire insurance loss, in the sum of $8,000, from the defendant insurance company; and (e) directed that defendant Webster Bagel Co., Inc., recover such sum with interest from the insurance company. Judgment affirmed, with $10 costs and disbursements to defendant Webster Bagel Co., Inc., payable by plaintiffs (see Cromwell v. Brooklyn Fire Ins. Co., 44 ¡N". Y. 42, 47; Greenberg v. 1625 Putnam, Ave. Corp., 241 App. Div. 623; Matter of Fisenberg v. Mereer Hicks Corp., 199 Mise. 52, 54). Ughetta, Acting P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.